EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Wheeler (inventor) on 5/24/2021.
The application has been amended as follows: 
Re claim 1, the applicant and examiner have agreed to amended claim 1 in order to clarify the communication between the wireless audio device and the infrared headphones as follows:
1. An entertainment system comprising: 
a wireless audio device (source); 
a wireless communication subsystem for interfacing between wireless audio device
one or more infrared headphones or speakers to output audible tones corresponding to an audio signal originating from the wireless audio device and communicated with the infrared headphones or speakers via wireless communication between the wireless audio device, the wireless communication system, and the infrared headphones or speakers; and 
a power supply for powering the wireless communication subsystem, and any devices connected by the user, such as the wireless audio device and other accessories, with the power supply comprising at least one of an internal battery, an external battery, a connection to a vehicle battery, an external power supply; and 
integrated output power connections in the wireless communication subsystem, comprising at least one of Universal Serial Bus (USB), automotive power socket, direct current power connector, 
Re claim 2-6, these claims are dependent upon claim 1, and have further been amended to include a period at the end in order to clearly show the end of the claim scope. The amended is as follows:
2. The system of claim 1 wherein the entertainment system includes:
a source audio signal from a wireless audio device for playing audio media (recorded audio, video or game soundtrack, or the like) for the listener.
3. The system of claim 1 wherein the entertainment system includes:11 
a wireless communication subsystem interfacing with the source audio signal from the wireless audio device via a digital or analog, one or two way short range radio communication method, such as Bluetooth, Near Field Communications, radio broadcast or other digital or analog wireless interface.
4. The system of claim 1 wherein the entertainment system includes:
a wireless communication subsystem for receiving an audio signal from the wireless audio device, passing the signal on to the infrared audio transmitter, or decode the audio signal from the appropriate digital or analog audio signal 1format and re-encoded the audio signal to the appropriate digital or analog signal format, and transmit the audio signal to the infrared audio transmitter.
5. The system of claim 1wherein the entertainment system includes:
an infrared audio transmitter subsystem for receiving an audio signal from 15the wireless communication subsystem and directly broadcasting the audio signal as a digital or analog infrared transmission from the wireless communication subsystem to the infrared headphones or speakers, or decode the audio signal from the appropriate digital or analog audio signal format and re- encoded the audio signal to the appropriate digital or analog signal format and20 broadcasting the audio signal as a .
6. The system of claim 1 wherein the entertainment system includes:12 
one or more wireless headphones and/or speakers (or combination thereof) to receive the infrared broadcast audio signal from the infrared audio transmitter subsystem, decode the digital or analog infrared transmission, and play the audio for the listener to hear via headphones and/or speakers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the applicant has amended the claims to further recite limitations concerning a power supply as well as additional ports in order to interface with other elements. While portions of the claim limitations are disclosed by the prior art and will be discussed, it is clear that the prior art does not disclose the entirety of the claim scope.
Vogt (US PG PUB 2015/019550) discloses
a wireless audio device (source) (smart hand held device 100, Fig. 1); 
a wireless communication subsystem for interfacing between wireless audio device and an infrared audio transmitter (wireless audio receiver 104 Fig. 1 consist of a wireless transceiver 105 connected to a processor 106 that controls all operations of the invention. The processor is connected to an IR transmitter 107, Fig. 1); and 
one or more infrared headphones or speakers to output audible tones corresponding to an audio signal originating from the wireless audio device and communicated the infrared headphones or speakers via wireless communication between the wireless audio device, the wireless communication system, and the infrared headphones or speakers (one mode 103 is for bidirectional communication with the audio receiver. One mode 103 is for bidirectional communication with the wireless audio receiver and the other 101 is for the audio streaming signal to be sent to the audio system 101); and 
Vogt discloses that the process or is connected to an IR transmitter 107 ¶ [0013], Fig. 1. Vogt does not explicitly disclose an infrared audio transmitter and one or more infrared headphones or
speakers. However, discloses that some audio system manufacturers offers wireless speaker
systems, which use various transmission method, such as an Infrared (IR) to transmit audio data to one or more powered speakers ¶ [0009].
Shaanan (US PG PUB 2008/0212971) discloses
 a communication subsystem for interfacing between audio device and an infrared audio transmitter (the DS/C 120 receives digital type audio signal 125 and preparing to for transfer to unit 127, the wireless front end circuit. ¶ [0056], digital signal processed data is then fed it unit 127, which is the transmit side wireless front-end circuit. This unit is an infrared emitter (optionally emitter array) driver and uses the air medium to transmit wireless data to receive side entity/ies ¶ [0057]); and 
one or more infrared headphones or speakers (wireless active speaker 140, Fig. 1 ¶ [0050], such to receive the IR signal, or infrared headphones) to output audible tones corresponding to an audio signal originating from the audio device and communicated the infrared headphones or speakers (the DS/C 120 receives digital type audio signal 125 and preparing to for transfer to unit 127, the wireless front end circuit. ¶ [0056], digital signal processed data is then fed it unit 127, which is the transmit side wireless front-end circuit. This unit is an infrared emitter (optionally emitter array) driver and uses the air medium to transmit wireless data to receive side entity/ies ¶ [0057]); and 
a power supply for powering the wireless communication subsystem, and any devices connected by the user, such as the wireless audio device and other accessories, with the power supply comprising at least one of an internal battery, an external battery, a connection to a vehicle battery, an external power supply (power supply/battier and charger unit 135, Fig. 1, DS/C 120 also employs unit 135 – the power supply/batteries and charger unit. This unit may be encased in the DS/C or may be an external unit. Unit 135 is connected to a power supply socket and converts main power supply to direct current (DC) voltages needed by SC/C 120. Unit 135 may optionally employ a set of rechargeable batteries of DS/C operation. In this case, the unit includes also charger circuitry for charging the batteries from time to time ¶ [0693]); and 
integrated output power connections in the wireless communication subsystem,comprising at least one of (DS/C 120 optionally comprise a connection (not shown) to the internet or a PC, via dedicated connector/s and according cabling (e.g.  USB) for audio content downloading directly to the player) ¶ [0063]) , direct current power connector, alternating current power pocket or plug, for powering the wireless audio device and other accessories and devices.
Shaanan does not explicitly disclose a wireless audio device, rather the digital or analog input controller comes from a connector, there is not disclosure of wireless audio communication from the audio source to the  wireless audio device and connection, and therefore the prior art of Shaanan the wireless communication between the wireless audio device and the wireless communication system. Furthermore, Shannan does discloses that the DS/C 120 optically comprises a connection (not shown) to the Internet or a PC via dedicated connector/s and according cabling (e.g. USB) for audio content downloading directly to the player. It does not explicitly disclose that the USB is used explicitly or port in order to provide power to the wireless audio source. 
When considering the disclosure of the prior art as well as the limitations stated by the applicant, the prior art does not disclose all the components of the invention operating and function with each other as the applicant has stated, such that the examiner believes that the prior art does not explicitly disclose all the elements as stated such that the invention is allowable. 
enter state of the art]:
(US-20170048613, US-20170288625, US-20150195650, US-20070213083, US-20200059723, US-20190363795, US-20170295422, US-20160014513, US-20100292818, US-20150003630, US-20100284389, US-20080242228, US-20120050198, US-20070123171, US-20080212971, US-20160041808, US-20050181756, US-10412567, US-10394521)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637                                                                                                                                                                                                        C